Appeal by defendant, as limited by his motion, from a sentence of the County Court, Putnam County, imposed July 18, 1979, upon his conviction of criminal possession of a controlled substance in the fifth degree, the sentence being an indeterminate prison term with a maximum of 15 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing the maximum period of imprisonment to 10 years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Damiani, J. P., Titone, Lazer and Mangano, JJ., concur.